Oliver, Chief Judge:
This appeal for reappraisement relates to certain drugs exported from Germany and entered at the port of New York.
Stipulated facts, upon which the case has been submitted, establish that foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis for the merchandise in question, and that such statutory value for each of the items covered by this appeal for reappraisement is the appraised value, “without the additional 4 per centum home consumption tax,” and I so hold. Judgment will be rendered accordingly.